United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 13-2033
                          ___________________________

                                Christopher A. Barnes

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

          Federal Home Loan Mortgage Corporation; Wells Fargo Bank, N.A.

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                       Appeal from United States District Court
                   for the Western District of Missouri - St. Joseph
                                   ____________

                           Submitted: December 24, 2013
                              Filed: January 9, 2014
                                  [Unpublished]
                                  ____________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      In this action challenging the non-judicial foreclosure sale of his home,
Christopher Barnes appeals after the district court1 granted a Federal Rule of Civil


      1
        The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.
Procedure 12(b)(6) motion to dismiss filed by Federal Home Loan Mortgage
Corporation and Wells Fargo Bank, N.A. (defendants). Barnes’s complaint set forth
two separate wrongful-foreclosure claims seeking equitable relief and damages,
respectively, and it additionally set forth a quiet-title claim based on an allegation that
Barnes had superior title to both defendants.

       Upon careful de novo review, we conclude that the wrongful-foreclosure claims
were properly dismissed. See Butler v. Bank of America, N.A., 690 F.3d 959, 961
(8th Cir. 2012) (standard of review). Under the particular circumstances of this case,
Barnes’s complaint effectively acknowledged that defendants had the power to
execute a foreclosure sale of his home, and it did not adequately allege a circumstance
that would have denied defendants the right to exercise that power. See Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (where complaint pleads facts that are merely
consistent with defendant’s liability, it stops short of line between possibility and
plausibility of entitlement to relief). We also conclude that Barnes’s quiet-title claim
was properly dismissed, because his superior-title allegation relied upon the viability
of his wrongful-foreclosure claims. See Ollison v. Vill. of Climax Springs, 916
S.W.2d 198, 203 (Mo. 1996) (plaintiff in action to quiet title has burden to prove title
superior to other party).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                           -2-